DETAILED ACTION
Response to Arguments
Applicant's arguments filed 3/23/22 have been fully considered but they are not persuasive. 
Applicant argues 1) The references Chao and Lee do not teach all limitations of claim 1, 2) The combination would “frustrate the purpose” of Chao, 3) The combination is based on hindsight reasoning.
Regarding 1), Applicant states first that Chao does not teach that “the bonding pad is equivalent to a metal dam structure” and second that Lee does not teach a metal dam structure that includes both straight sidewalls and is embedded in the build-up structure. 
However, as detailed in the previous Office action in the rejection of claim 1, Chao teaches the bonding pads with straight sidewalls embedded in the build-up structure and Lee teaches a metal dam structure formed at the same time as bonding pads and having the same structure as the bonding pads. Therefore, the combination of references teaches every limitation of claim 1.
Regarding 2), Applicant argues that the combination of Chao and Lee is incompatible because the bonding pads of Chao are to provide a connection to a device, and the proposed modification would modify the “shape, location, and function of the bonding pads”.  
A person of ordinary skill in the art, in light of the bonding pads of Chao, and the teaching of Lee that it is beneficial to form a metal dam at the same time and with the same structure as bonding pads, would be motivated to add a metal dam structure with the same structure as the bonding pads to Chao’s device, resulting in the structure of claim 1. Applicant’s proposed modification of Chao to change the bonding pads is not relevant.  
Regarding 3), Applicant argues that Lee only teaches a “topical metal dam” and not a metal dam which is embedded, as claimed. However, as cited above, the combination of Chao (embedded bonding pads) and Lee (metal dam having same structure as bonding pads) suggests this. 
The rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 18, the limitations of claim 18 in combination with amended claim 1, wherein the metal dam structure includes straight sidewalls embedded in the build-up structure and extending above a topmost surface of the build-up structure and also the build-up structure protrudes into an interior portion of the metal dam structure is not supported by the disclosure or shown in relevant figures 9A-9B.
	In the Remarks, Applicant states the claimed features are shown in Figures 9A and 9B. This is true for the limitations included only in claim 18: “wherein the metal dam structure protrudes above the array of SMT metal bumps, and the build-up structure protrudes into an interior portion of the metal dam structure”. However, Figures 9A and 9B do not show these limitations in combination with those of claim 1, from which claim 18 depends. Claim 1 requires that the metal dam structure includes straight sidewalls for the portion embedded in the build-up structure and the portion extending above the surface of the build-up structure, which is not disclosed or shown in the Figures. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chao (U.S. PGPub 2008/0265399) in view of Lee (U.S. Pat. 10242956).
Regarding claim 1, Chao teaches a packaging substrate ([0005]) comprising: a build-up structure (Fig. 5B, 40, 44, [0017]-[0020]), and a patterned metal contact layer partially embedded within the build-up structure and protruding from the build-up structure, wherein the patterned metal contact layer includes an array of surface mount metal bumps in a chip mount area, wherein each SMT metal bump includes straight sidewalls for a portion of the SMT metal bump that is embedded in the build-up structure and a portion of the SMT metal bump that extends above a topmost surface of the build-up structure laterally adjacent to the SMT metal bump (Figs. 5B-7A, [0026], 42, 46, [0021]-[0022]).
Chao does not explicitly teach wherein the substrate comprises a metal dam structure laterally adjacent to the array of SMT metal bumps, wherein the metal dam structure includes straight sidewalls for a portion of the metal dam structure that extends above a topmost surface of the build-up structure laterally adjacent to the metal dam structure. 
Lee teaches wherein a substrate comprises a metal dam structure laterally adjacent to an array of metal bumps (Fig. 1, 112, 113) wherein the metal dam structure is formed by the same method and has the same structure as the metal bumps (col. 4, l. 6-16).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lee with Chao such that the substrate comprises a metal dam structure laterally adjacent to the array of SMT metal bumps, wherein the metal dam structure includes straight sidewalls for a portion of the metal dam structure that extends above a topmost surface of the build-up structure laterally adjacent to the metal dam structure for the purpose of providing an underfill when bonding the metal bumps (col. 3, l. 44-61). 
Regarding claim 2, the combination of Chao and Lee teaches wherein the patterned metal contact layer includes a bulk metal layer and a surface finishing layer over the bulk metal layer (Chao, 42, 46, [0021]-[0022], Fig. 5B). It would have been obvious to a person of ordinary skill to further combine the teachings of Chao and Lee for the reasons set forth in the rejection of claim 1. 
Regarding claim 3, the combination of Chao and Lee teaches wherein the straight sidewalls for each SMT metal bump are continuously straight sidewalls spanning across both the portion of the SMT metal bump that is embedded in the build-up structure and the portion of the SMT metal bump that extends above a topmost surface of the build-up structure laterally adjacent to the SMT metal bump (Chao, Fig. 5B, bulk metal layer 42 has straight sidewalls). It would have been obvious to a person of ordinary skill to further combine the teachings of Chao and Lee for the reasons set forth in the rejection of claim 1. 
Regarding claim 4, the combination of Chao and Lee teaches wherein a top surface of the bulk metal layer extends above the topmost surface of the build-up structure laterally adjacent to the SMT metal bump (Chao, Fig. 5B, bulk metal layer 42). It would have been obvious to a person of ordinary skill to further combine the teachings of Chao and Lee for the reasons set forth in the rejection of claim 1. 
Regarding claim 5, the combination of Chao and Lee teaches wherein for each SMT metal bump the straight sidewalls of the SMT metal bump are defined by the bulk metal layer and the surface finishing layer covers the top surface of the bulk metal layer and the straight sidewalls of the portion of the SMT metal bump that extends above the topmost surface of the build-up structure laterally adjacent to the SMT metal bump (Chao, Fig. 5B, interfacial layer 46, [0022]). It would have been obvious to a person of ordinary skill to further combine the teachings of Chao and Lee for the reasons set forth in the rejection of claim 1. 
Regarding claim 14, the combination of Chao and Lee teaches wherein the metal dam structure laterally surrounds the array of SMT metal bumps in the chip mount area (Lee, col. 6, l. 36-42 and claim 1). It would have been obvious to a person of ordinary skill to further combine the teachings of Chao and Lee for the reasons set forth in the rejection of claim 1.
Regarding claim 20, the combination of Chao and Lee teaches wherein for the metal dam structure and each SMT metal bump, a top surface of the bulk metal layer extends above the topmost surface of the build-up structure laterally adjacent to the corresponding metal dam structure and the corresponding SMT metal bump (Chao, Fig. 5B; Lee, col. 4, l. 6-16). It would have been obvious to a person of ordinary skill to further combine the teachings of Chao and Lee for the reasons set forth in the rejection of claim 1.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chao (U.S. PGPub 2008/0265399) in view of Lee (U.S. Pat. 10242956) and further in view of Hwang (U.S. PGPub 2011/0298123).
Regarding claim 6, the combination of Chao and Lee teaches wherein the bulk metal layer comprises copper (Chao, [0021]) but does not explicitly teach wherein the surface finishing layer comprises a nickel layer. 
Hwang teaches wherein a cap layer formed on a copper pillar comprises a nickel layer ([0022], 30, Fig. 8).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Hwang with Chao and Lee such that the surface finishing layer comprises a nickel layer because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143.I.A.
Regarding claim 7, the combination of Chao, Lee, and Hwang teaches wherein the surface finishing layer comprises a nickel-palladium-gold layer stack and the bulk metal layer comprises copper (Chao, [0021]; Hwang, [0022]). It would have been obvious to a person of ordinary skill to further combine the teachings of Chao, Lee, and Hwang for the reasons set forth in the rejection of claim 6.
Claims 8-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chao (U.S. PGPub 2008/0265399) in view of Lee (U.S. Pat. 10242956) and further in view of Hu (U.S. PGPub 2014/0352135).
Regarding claim 8, the combination of Chao and Lee does not explicitly teach wherein the straight sidewalls for each SMT metal bump span the bulk metal layer and the surface finishing layer.
Hu teaches partially embedded bumps comprising a copper bulk metal layer and a surface finishing layer, wherein the bump has straight sidewalls spanning the bulk metal layer and the surface finishing layer (Fig. 4B, 110, 140/150/160, [0017]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Hu with Chao and Lee such that the straight sidewalls for each SMT metal bump span the bulk metal layer and the surface finishing layer for the purpose of increasing the space between bumps without increasing the pitch (Hu, [0017], [0002]-[0003]).
Regarding claim 9, the combination of Chao, Lee, and Hu teaches wherein the bulk metal layer for each SMT metal bump is completely embedded in the build-up structure and covered by the surface finishing layer (Hu, Fig. 4B). It would have been obvious to a person of ordinary skill to further combine the teachings of Chao, Lee, and Hu for the reasons set forth in the rejection of claim 8. 
Regarding claim 10, the combination of Chao, Lee, and Hu teaches wherein each surface finishing layer for each SMT metal bump is partly embedded in the build-up structure and partially extends above the topmost surface of the build-up structure laterally adjacent to the SMT metal bump (Hu, Fig. 4B). It would have been obvious to a person of ordinary skill to further combine the teachings of Chao, Lee, and Hu for the reasons set forth in the rejection of claim 8. 
Regarding claim 11, the combination of Chao, Lee, and Hu teaches wherein the surface finishing layer comprises a nickel layer and the bulk metal layer comprises copper (Chao, [0021]; Hu, [0017], 140). It would have been obvious to a person of ordinary skill to further combine the teachings of Chao, Lee, and Hwang for the reasons set forth in the rejection of claim 8. 
Regarding claim 12, the combination of Chao, Lee, and Hu teaches wherein the surface finishing layer comprises a nickel-palladium-gold layer stack and the bulk metal layer comprises copper (Chao, [0021]; Hu, [0017], 140). It would have been obvious to a person of ordinary skill to further combine the teachings of Chao, Lee, and Hwang for the reasons set forth in the rejection of claim 8. 
Regarding claim 21, the combination of Chao and Lee does not explicitly teach wherein the straight sidewalls for the metal dam and each SMT metal bump span the bulk metal layer and the surface finishing layer.
Hu teaches partially embedded bumps comprising a copper bulk metal layer and a surface finishing layer, wherein the bump has straight sidewalls spanning the bulk metal layer and the surface finishing layer (Fig. 4B, 110, 140/150/160, [0017]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Hu with Chao and Lee such that the straight sidewalls for the metal dam and each SMT metal bump span the bulk metal layer and the surface finishing layer for the purpose of increasing the space between bumps without increasing the pitch (Hu, [0017], [0002]-[0003]) and forming a metal dam with the same structure as the metal bumps (Lee, col. 4, l. 6-16).
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chao (U.S. PGPub 2008/0265399) in view of Lee (U.S. Pat. 10242956) and further in view of Dory (U.S. Pat. 6614122).
Regarding claim 15, the combination of Chao and Lee does not explicitly teach wherein the metal dam structure comprises a plurality of parallel metal lines running parallel to an edge of a die mounted on the array of SMT metal bumps.
Dory teaches wherein a dam structure comprises a plurality of parallel lines running parallel to an edge of a die mounted on the array of SMT metal bumps (Fig. 2A, 213, 202, col. 2, l. 59-67, col. 3, l. 1).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Dory with Chao and Lee such that the metal dam structure comprises a plurality of parallel metal lines running parallel to an edge of a die mounted on the array of SMT metal bumps for the purpose of controlling the flow of underfill with barriers that do not melt during processing (Lee, col. 4, l. 13-16; Dory, col. 2, l. 65-67). 
Regarding claim 17, the combination of Chao and Lee does not explicitly teach a trench formed in the build-up structure between the array of SMT metal bumps and the metal dam structure.
Dory teaches a trench formed in the structure between an array of bumps and a dam structure (Fig. 2A-2C, 208, 202, col. 2, l. 59-67, col. 3, l. 1-30).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Dory with Chao and Lee such that the metal dam structure comprises a plurality of parallel metal lines running parallel to an edge of a die mounted on the array of SMT metal bumps for the purpose of controlling the flow of underfill with barriers that do not melt during processing (Lee, col. 4, l. 13-16; Dory, col. 2, l. 65-67).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chao (U.S. PGPub 2008/0265399) in view of Lee (U.S. Pat. 10242956) and further in view of Libres (U.S. Pat. 7550856).
Regarding claim 16, the combination of Chao and Lee does not explicitly teach wherein the metal dam structure comprises an array of repeating geometrical shapes adjacent to a corner of a die mounted on the array of SMT metal bumps.
Libres teaches wherein the metal dam structure comprises an array of repeating geometrical shapes adjacent to a corner of a die mounted on the array of SMT metal bumps (Figs. 7A-7B, 705, 701, col. 6, l. 11-35, rectangle).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Libre with Chao and Lee such that the metal dam structure comprises a an array of repeating geometrical shapes adjacent to a corner of a die mounted on the array of SMT metal bumps for the purpose of controlling the flow of underfill with barriers that do not melt during processing (Lee, col. 4, l. 13-16; Libres, col. 6, l. 11-35).
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chao (U.S. PGPub 2008/0265399) in view of Lee (U.S. Pat. 10242956) and further in view of Chiang (U.S. PGPub 2010/0288549).
Regarding claim 26, the combination of Chao and Lee teaches wherein the patterned metal contact layer protrudes from the topmost surface of the build-up structure (see rejection of claim 1) and wherein the build-up structure includes a back side, a plurality of metal routing layers, and a plurality of dielectric layers including a top dielectric layer forming the topmost surface (Chao, [0017] build-up structure with metal traces 38 formed in dielectric layers 40, [0020] top dielectric layer 44) but does not explicitly teach wherein the packaging substrate is a coreless packaging substrate with a plurality of contact pads on the back side of the build-up structure.
Chiang teaches a coreless packaging substrate ([0035]) comprising a build-up structure including a back side, a plurality of metal routing layers, a plurality of dielectric layers including a top dielectric forming the topmost surface, a plurality of contact pads on the back side of the build-up structure, and a patterned metal contact layer protruding from the topmost surface of the build-up structure (Fig. 2H, [0042]-[0044], dielectric layers 261, metal routing layers 262, backside contact pads 25/29, patterned metal contact layer 262a/29).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Chiang with Chao and Lee such that the packaging substrate is a coreless packaging substrate with a plurality of contact pads on the back side of the build-up structure for the purpose of providing a coreless packaging substrate on which a chip may be attached (Chiang, [0005]) with reduced bonding pad pitch (Chao, [0004]) and a dam structure which prevents underfill bleed-out (Lee, col. 3, l. 44-61; Chiang, [0005]).
Regarding claim 27, the combination of Chiang, Chao, and Lee teaches wherein the plurality of dielectric layers is a plurality of non-glass reinforced material layers (Chiang, [0042], ABF). It would have been obvious to a person of ordinary skill to further combine the teachings of Chiang, Chao, and Lee for the reasons set forth in the rejection of claim 26.
Regarding claim 28, the combination of Chiang, Chao, and Lee teaches wherein the plurality of dielectric layers is a plurality of cured resin layers (Chiang, [0042], ABF). It would have been obvious to a person of ordinary skill to further combine the teachings of Chiang, Chao, and Lee for the reasons set forth in the rejection of claim 26.
Allowable Subject Matter
Claims 22-25 are allowed. Reasons for allowance can be found in the Office action dated 11/24/21 and remain valid. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALIA SABUR/Primary Examiner, Art Unit 2812